Citation Nr: 9906970	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  96-49 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $6,268.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1942 to February 
1946 and from March 1951 to July 1953.  This appeal arises 
from an August 1996 decision of the Committee on Waivers and 
Compromises of the Newark, New Jersey Regional Office (RO), 
which denied the veteran's request for waiver of recovery of 
an overpayment of VA compensation benefits in the amount of 
$6,268 on the basis that recovery of the debt would not be 
against equity and good conscience.

The case was remanded from the Board to the RO in August 1997 
to afford the veteran a Travel Board hearing.  The veteran 
testified before the undersigned member of the Board at a 
Travel Board hearing in October 1998.


REMAND

The veteran contends that he was not at fault in the creation 
of the overpayment because he sent the RO a copy of an 
October 1980 letter to the Office of Personnel Management 
that indicated that he had been divorced in that same month.  
He also reports that he notified the VA of his divorce again 
in 1991 and 1995.  In denying the veteran's request for 
waiver of recovery of the debt, the Committee on Waivers 
found that veteran was at fault in the creation of the 
overpayment as he failed to inform VA of his divorce.  A 
determination as to whether repayment of the debt would 
create a financial hardship on the veteran was not addressed 
by the RO as the veteran did not submit a financial status 
report.  The veteran testified in October 1998 that he had 
never claimed a financial hardship and that he would 
therefore not be submitting a financial status report.  The 
veteran further testified in October 1998 that the 
overpayment was the result of sole VA error.  (T-8)  There 
has been no determination as to the fault, if any, on the 
part of the VA.  

As the veteran is contesting the creation of the overpayment 
in this case on the basis that the overpayment was due to 
sole VA error, under the provisions of 38 C.F.R. 
§ 3.500(b)(2), the effective date of termination or reduction 
of an award based on sole VA error will be the date of last 
payment.  In an opinion by the Office of General Counsel, it 
was held that when the claimant is contesting the validity of 
a debt, the RO must first fully review the debt's validity.  
VAOPGCPREC 6-98 (April 24, 1998).  This was not done in the 
instant case.  

Accordingly, the case must be REMANDED to the RO for the 
following action:  

The RO should prepare an administrative 
decision concerning the validity of the 
debt in question to specifically include 
consideration of the provisions of 
38 C.F.R. § 3.500(b)(2) and whether the 
overpayment was the result of sole 
administrative error.  In this regard, 
the veteran reports that he notified the 
VA of his divorce in 1980, 1991 and 1995.  
If the determination is adverse to the 
veteran, a supplemental statement of the 
case should be provided to the veteran 
and his representative which addresses 
the creation of the overpayment in 
question.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


